Case: 21-60025     Document: 00516330630         Page: 1     Date Filed: 05/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 24, 2022
                                  No. 21-60025                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Maria Francisca Gaspar-Miguel; Raymundo Raymundo-
   Gaspar; Francisca Raymundo-Gaspar,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.




                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 889 197
                              BIA No. A206 889 198
                              BIA No. A206 889 199


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60025      Document: 00516330630          Page: 2   Date Filed: 05/24/2022




                                    No. 21-60025


          Maria Francisca Gaspar-Miguel and her children, Raymundo
   Raymundo-Gaspar and Francisca Raymundo-Gaspar, petition for review of a
   decision by the Board of Immigration Appeals (BIA) dismissing the appeal
   from the denial of their applications for asylum, withholding of removal, and
   relief under the Convention Against Torture (CAT). With respect to asylum
   and withholding of removal, they challenge the finding that they failed to
   establish the required nexus between Gaspar-Miguel’s membership in the
   articulated particular social group (PSG) of “single mothers living in
   Guatemala” and the alleged past persecution and risk of future persecution.
   See Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012). The
   immigration judge (IJ) found, and the BIA agreed, that gang members
   targeted Gaspar-Miguel and her child because of their vulnerability while
   traveling alone, on foot, hours from home and that her status as a single
   mother could not have been a reason for the attack because the criminals
   would not have been aware of it. We may “consider the IJ’s decision to the
   extent that it influenced the BIA.” Shaikh v. Holder, 588 F.3d 861, 863 (5th
   Cir. 2009).
          The petitioners contend that Gaspar-Miguel’s status as a single
   mother was the reason why she and her child were travelling alone to visit her
   mother and appeared vulnerable to criminals. They present no evidence to
   support that contention, however. Nor do they present evidence that the
   gang members were motivated by her status as a single mother, see Gonzales-
   Veliz v. Barr, 938 F.3d 219, 224 (5th Cir. 2019); indeed, they do not dispute
   that the criminals were unaware of it. The PSG was, at most, an “incidental,
   tangential, superficial, or subordinate” reason for the harm. Shaikh v. Holder,
   588 F.3d 861, 864 (5th Cir. 2009) (internal quotation marks and citations
   omitted).     The evidence would not compel a reasonable factfinder to
   conclude that membership in the PSG was a central reason for the alleged
   persecution, see Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004), and the




                                         2
Case: 21-60025      Document: 00516330630          Page: 3    Date Filed: 05/24/2022




                                    No. 21-60025


   adverse nexus conclusion is dispositive of the asylum and withholding of
   removal claims, see Orellana-Monson, 685 F.3d at 518. Accordingly, we do
   not reach the other issues related to those claims, including whether the PSG
   was cognizable. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976); Cantu-
   Delgadillo v. Holder, 584 F.3d 682, 690 (5th Cir. 2009).
          Next, the petitioners contend that they showed acquiescence by a
   government official as required for relief under the CAT. See Tabora
   Gutierrez v. Garland, 12 F.4th 496, 502-03 (5th Cir. 2021). They rely on
   Gaspar-Miguel’s testimony that gang members told her they would find out
   if she reported the attack to police because of police officers who belong to
   the gang. The petitioners contend that the testimony shows the police have
   been infiltrated by the gang and would acquiesce in their torture. However,
   Gaspar-Miguel also testified that she did not report the attack because the
   “police station was really far from [her] village,” not because there were gang
   members on the police force. Moreover, she testified that she believed the
   police would have helped her if she had reported the attack. Accordingly, the
   evidence would not compel a reasonable factfinder to find consent or
   acquiescence by a public official. See id. at 504-06; Revencu v. Sessions, 895
   F.3d 396, 401 (5th Cir. 2018). We need not reach the question whether the
   attack on Gaspar-Miguel and her child constituted torture. See Bagamasbad,
   429 U.S. at 25; Cantu-Delgadillo, 584 F.3d at 690.
          The petition for review is DENIED.




                                         3